                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

JOSH HENRICK, et al.,                           )
                                                )
      Plaintiffs/Counter-Defendants,            )
                                                )
v.                                              )         NO. 3:18-cv-00621
                                                )
TRINITY MEALOR, et al.,                         )         JUDGE CAMPBELL
                                                )         MAGISTRATE JUDGE FRENSLEY
        Defendants/Counter-Plaintiffs,          )
                                                )
v.                                              )
                                                )
ERIN HENRICK,                                   )
                                                )
        Third Party Defendant.                  )


                                      MEMORANDUM

                                        I. Introduction

       Pending before the Court are Plaintiffs’ Motion for Partial Summary Judgment (Doc. No.

120), Defendants’ Response (Doc. No. 129), and Plaintiffs’ Reply (Doc. No. 132). For the reasons

set forth herein, Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 120) is DENIED.

                           II. Factual and Procedural Background

       The claims in this case arise out of the formation and operation of Tennessee Hemp Supply,

LLC. (“THS”) (Doc. No. 88). Plaintiffs Josh Henrick and Jason Chambers contend they are owners

of the business, and Defendants Trinity Mealor and Brandon Harris make the same claim.

(Plaintiffs’ Responses to Defendants’ Statement of Additional Disputed Material Facts for Trial

(Doc. No. 137 ¶ 1)). Plaintiffs assert claims for conversion, breach of fiduciary duty, fraud and

misrepresentation, unjust enrichment, conspiracy, violations of the Tennessee Consumer

Protection Act, Tenn. Code Ann. §§ 47-18-101, et seq., trademark infringement and violations of
the Lanham Act, 15 U.S.C. §§ 1114, et seq., false or fraudulent trademark registrations, unfair

competition, breach of contract, breach of the covenant of good faith and fair dealing, and unjust

enrichment. (Doc. No. 88).

        Through the pending motion, Plaintiffs seeks summary judgment on their claims for

conversion, breach of fiduciary duty, and breach of contract. To support their motion, Plaintiffs

have propounded 240 statements of “undisputed material facts,” almost half of which are disputed

by Defendants. (Doc. No. 130; Doc. No. 132, at 3). For their part, Defendants have propounded

15 “Additional Disputed Material Facts for Trial.” (Doc. No. 137). The basic positions of the

parties, however, are reflected in prior sworn testimony from Plaintiff Henrick and Defendant

Mealor summarized below.

        Plaintiff Henrick testified at his deposition that, in November 2017, he bought a farm to

grow hemp after learning about the idea from Plaintiff Chambers, who ran a hydroponics store and

held a hemp-growing license. (Doc. No. 62-3, at [deposition pages] 6-13). According to Mr.

Henrick, he shared his plans to purchase and operate the farm with Defendant Mealor, a friend he

first met in college. (Id., at 6, 14). Mr. Mealor came up to the farm from Georgia periodically to

assist in building greenhouses and helping with the harvest. (Id., at 14-16). In March 2018, Mr.

Henrick started A Smiling Child, LLC (“ASC”) to own and run the farm. (Id., at 10-11, 15-16).

        The plans for the hemp product grown on the farm evolved rapidly, according to Mr.

Henrick, from plans to sell it as industrial hemp to plans to sell it wholesale to retailers, and finally,

to selling it directly through retail establishments. (Id., at 17). Mr. Henrick discussed those plans

with various individuals, including Mr. Mealor. (Id., at 18-20). According to Mr. Henrick, “we

made the decision as a team to open a store. And I say ‘we’ because it was going to take more than

me to do it, meaning that I had a current landscape architecture practice. I was active. I never
                                                    2
stopped doing it. I started the farm that was an hour away from my house. I spent a whole year

getting that ready, and so I needed help . . .” (Id., at 21).

         Mr. Henrick said Mr. Mealor “did a lot of the groundwork” in attempting to secure a

physical space for the retail store, but Mr. Henrick ultimately decided to sublease space from Mr.

Chambers in Murfreesboro, Tennessee. (Id., at 28-29). According to Mr. Henrick, Mr. Mealor

spoke with law enforcement authorities in Rutherford County to confirm that opening a hemp store

there would be legal. (Id., at 30). Although Plaintiffs argue in the pending motion that Mr.

Chambers co-owned and operated the retail store, Mr. Henrick testified in his deposition that Mr.

Chambers is not a co-owner of the business, but was instead a “W9 employee.” (Id., at 56-57, 68-

69). 1

         Beginning the first of June 2018, Mr. Mealor, Mr. Harris, and others spent approximately

two weeks working on the store “build out,” while Mr. Henrick was primarily working at his farm

and on vacation in Colorado. (Id., at 31-33, 35). The store opened on June 14, 2018, with Mr.

Mealor on the premises. (Id., at 33, 35-36). Mr. Henrick acknowledged he did not obtain the tax

identification number or the business license for THS, nor did he register the business as a limited

liability company with the state regulatory authority. (Id., at 66-67). 2 At the time, Mr. Henrick

was working 80 hours a week, and was “neglectful” and “detached” with regard to those tasks.

(Id.)




1
   Mr. Henrick testified he subsequently formed Middle Tennessee Hemp Company, and that Mr. Chambers
is a co-owner of that business. (Id., at 75). Mr. Henrick and Mr. Chambers apparently have had their own
business disputes, which they have attempted to resolve through mediation. (Id., at 51-55).
2
   The Articles of Organization for THS indicates it has two members, but does not identify them. (Doc.
No. 14-1). Mr. Mealor’s name is listed as the person who submitted the form. (Id.).
                                                    3
        According to Mr. Henrick, he never contemplated that Mr. Mealor would be a co-owner of

THS. (Id., at 73-74). Instead, Mr. Henrick testified, Mr. Mealor would receive profit-sharing as

compensation for his work. (Id., at 74). Mr. Henrick testified that he and Mr. Mealor initially spoke

about a 60/40 split:

        I said, ‘Man, that would be great.’ If I can run the farm and we still make 60? They
        make 40 and they run the farm (sic). But, you know, when we got to game time I
        thought, because of consideration of the matter, how much debt that I have, you
        know understanding what capital contributions are, that I decided that 40 percent
        was too much to start and that it could graduate from there from 20, and that makes
        more sense.

(Id., at 59).

        Mr. Henrick recalled two specific occasions on which he and Mr. Mealor discussed how

Mr. Mealor was to be paid. (Id., at 39-41). One occurred at his farm in May 2018. (Id.). At that

time, Mr. Henrick “talked about a net profit share at 20 percent, maturing to 40 percent or more,

depending on how successful it was. And that’s what I maintained for the sake of conversation.”

(Id., at 40). The second conversation occurred on June 22, 2018, at about 2:30 a.m., at Mr.

Henrick’s kitchen table, where Mr. Henrick discussed with Mr. Mealor and Mr. Harris “how the

business model would work.” (Id., at 41-42). The parties discussed a beginning split of net profit

of 80 % to ASC (Mr. Henrick) and 20% to THS (Mr. Mealor). (Id., at 42-43). The reason for that

split, according to Mr. Henrick, was because: “there was no contributions made by Trinity [Mr.

Mealor]. I invited him to come. I could have paid him a salary, but he did not want a salary. He

wanted a percentage. This worked out best for us because he wanted it and I wanted this as an

incentive to perform.” (Id., at 43). Over time, Mr. Henrick testified, Mr. Mealor’s share would

increase to give him more equity in the business, as Mr. Henrick’s debt was paid off. (Id., at 44).




                                                 4
The particulars of an agreement were never reduced to writing, 3 however, because Mr. Henrick’s

proposal “was not well received” by Mr. Mealor. (Id., at 45-46). Mr. Mealor “left my house at 4:30

in the morning to go to the store instead of going to bed, because I think he was upset.” (Id., at 46).

A short time later, on June 24, 2018, Mr. Henrick “fired” Mr. Mealor via text. (Id., at 47-48).

        Mr. Henrick testified that he and Mr. Mealor never agreed on terms:

        Q.      So from your perspective did you all ever reach an agreement on how
                monies were to be split?

        A.      I don’t think we ever did because, like I said, the morning of the 23rd, 22nd,
                Friday the 22nd when we went over this, I felt like it wasn’t well received. I
                think that – I don’t – I don’t think it was – and this is as far as we got in
                memorializing anything. There was nothing ever constructed with an
                attorney or an accountant or – this was as much construction as we ever got.

(Id., at 60). Because the proposal “fell apart,” it was never reduced to writing. (Id., at 74).

        Mr. Mealor has a different view of the parties’ arrangement. Mr. Mealor testified that he

was the owner of THS, and intended to operate it as a retail store. (Doc. No. 110, at 65, 68).

According to Mr. Mealor, THS had a consignment agreement with Mr. Henrick to sell the hemp

grown on Mr. Henrick’s farm. (Id.) Although the parties discussed different percentages during

their discussion on June 22, 2018, they did not reach an agreement as to how the proceeds from

the sale of Mr. Henrick’s hemp and other products would be split. (Id., at 65-66; 68-70; 87).

                                                III. Analysis

A. The Standards Governing Motions for Summary Judgment

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.


3
   Mr. Henrick testified that the paper on which he wrote the numbers discussed on June 22, 2018, was not
intended by him to be a legally binding agreement. (Id., at 71).

                                                   5
56(a). The Supreme Court has construed Rule 56 to “mandate[] the entry of summary judgment,

after adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.

Ct. 2548, 91 L.Ed.2d 265 (1986).

        In considering a motion for summary judgment, a court must draw all reasonable inferences

in favor of the nonmoving party. See, e.g., Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp.,475 U.S. 574, 587-88, 106 S. Ct. 1348, 89 L.Ed.2d 538 (1986); Shreve v. Franklin County,

Ohio, 743 F.3d 126, 132 (6th Cir. 2014).           The court does not, however, make credibility

determinations, weigh the evidence, or determine the truth of the matter. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986).

        In order to defeat the motion, the nonmoving party must provide evidence, beyond the

pleadings, upon which a reasonable jury could return a verdict in its favor. Celotex Corp., 477 U.S.

at 324; Shreve, 743 F.3d at 132. Ultimately, the court is to determine “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

B. Breach of Fiduciary Duty

        In order to recover for breach of fiduciary duty under Tennessee law, a plaintiff must

establish: (1) a fiduciary relationship, (2) breach of the resulting fiduciary duty, and (3) injury to

the plaintiff or benefit to the defendant as a result of the breach. 4 In re Estate of Potter, 2017 WL

4546788, at * 2 (Tenn. Ct. App. Oct. 11, 2017). As to the first element, “Tennessee law recognizes


4
    Plaintiffs seeks summary judgment as to liability only, and suggest a hearing would be appropriate to
determine damages.
                                                   6
two types of fiduciary relationships: relationships that are fiduciary per se (e.g., attorney/client,

guardian/ward) and relationships that are ‘confidential’ due to one party’s ability to exercise

‘dominion and control’ over another party.” Innerimages, Inc. v. Newman, 579 S.W. 3d 29, 49

(Tenn. Ct. App. 2019). Plaintiffs appear argue the parties’ relationship made them fiduciaries per

se.

       Plaintiffs argue at length that they are the true owners of THS, and they employed

Defendants to help open and operate THS because Defendants had sales experience. Plaintiffs

contend that, as employers/employees, the parties were in a fiduciary relationship, and Defendants

breached their fiduciary duties by funneling THS revenues into their own accounts.

       Defendants argue they were not employees of Plaintiffs, but were consignees of Plaintiffs’

hemp product, and as consignees, Defendants created THS to operate their retail hemp store.

Defendants contend the parties never reached an agreement as to the price to be paid for the

consigned hemp, and before Defendants could perform calculations in that regard, Plaintiffs filed

this lawsuit and sought to bar them from the THS premises. Defendants deny they owed or

breached a fiduciary duty to Plaintiffs.

       Plaintiffs argue resolution of the dispute between the parties as to their legal relationship

and the ownership of THS “is simply a matter of the Court applying the law to the facts.” (Doc.

No. 132, at 2). In this case, however, the “facts” are clearly in dispute, and the legal conclusions

urged by Plaintiffs requires the Court to accept their view of the disputed facts. For example,

Plaintiffs contend “Defendants agreed, as a term of their employment, to open and operate

Tennessee Hemp Supply in return for a future share of net profits.” (Doc. No. 121, at 19). The

testimony described above, however, creates a genuine issue of disputed fact as whether the parties

ever came to any “agreement” about their relationship. Plaintiffs point out several reasons for
                                                 7
questioning the credibility of Defendants, but a court may not make credibility determinations or

weigh the evidence in order to grant summary judgment. Thus, Plaintiffs have not established they

are entitled to summary judgment on their “employers/employees” breach of fiduciary duty claim.

       Plaintiffs alternatively argue that, even if the Court determines Defendants and Plaintiffs

were co-owners/members of THS, rather than employers/employees, Defendants still owed them

“a fiduciary duty of loyalty, a duty to refrain from competing with the LLC, and to account for any

property, profit and benefit [] derived from the LLC.” (Doc. No. 121, at 24-25). As set forth above,

however, Mr. Henrick rejects the notion that Mr. Mealor was ever a co-owner of THS, and Mr.

Mealor rejects the notion that Mr. Henrick was a co-owner of THS. Thus, Plaintiffs seek to have

the Court base summary judgment on an assumption of facts rejected by the sworn testimony of

both principal parties. Plaintiffs have not cited authority permitting the Court to do so. Thus,

Plaintiffs have not established they are entitled to summary judgment on their “co-owners” breach

of fiduciary duty claim.

       Finally, Plaintiffs argue that, even if Defendants owned THS and were in a consignment

relationship with Plaintiffs, they owed Plaintiffs a fiduciary duty as consignors/consignees.

Plaintiffs cite three cases to support this theory, but none of them establish that a consignment

relationship creates fiduciary duties under Tennessee law. See The Judds v. Pritchard, 1997 WL

589070 (Tenn. Ct. App. Sept. 24, 1997) (discussing fiduciary duties owed by booking

agent/promotor to client); SKS Communications, Inc. v. Globe Communications, Inc., 1994 WL

589576 (Tenn. Ct. App. Oct. 21, 1994) (holding that agent/employee owes fiduciary-type duties

to principal/employer); Parker v. Wilcher, 1994 WL 240331 (Tenn. Ct. App. June 3, 1994)

(affirming trial court’s conclusion that plaintiff was a good faith purchaser of car purchased from

consignee; no discussion of fiduciary duties owed by consignee to consignor). Thus, Plaintiffs
                                                 8
have not established they are entitled to summary judgment on their “consignment” breach of

fiduciary duty claim.

C. Conversion

        Tennessee courts define “conversion” as the appropriation of tangible property to a party's

own use in exclusion or defiance of the owner's rights. PNC Multifamily Capital Institutional Fund

XXVI Ltd. P'ship v. Bluff City Cmty. Dev. Corp., 387 S.W.3d 525, 553 (Tenn. Ct. App. 2012). In

order to plead a prima facie claim of conversion, a plaintiff must show: (1) the appropriation of

another's property to one's own use and benefit, (2) by the intentional exercise of dominion over

it, (3) in defiance of the true owner's rights. Id.

        Money is generally considered intangible property and not subject to a claim for

conversion. Id. “However, there is an exception where the money is specific and capable of

identification or where there is a determinate sum that the defendant was entrusted to apply to a

certain purpose.” Id. Conversion may be established for these identifiable funds “where a party

shows ownership or the right to possess specific, identifiable money.” Id. For example, “tax

receipts or insurance premiums, where there is an obligation to keep the money intact or to deliver

it,” may be the subject of a conversion claim. Id. Also, “where the defendant is under an obligation

to deliver specific money to the plaintiff and fails or refuses to do so, or when wrongful possession

of it has been obtained by the defendant,” there is conversion. Id.

        On the other hand, there is no conversion of money “unless there was an obligation on the

part of the defendant to deliver specific money to the plaintiff or unless the money was wrongfully

received by the defendant.” Id. Conversion “does not lie to enforce a mere obligation to pay money

or for money had and received for payment of a debt.” Id. To establish conversion, a plaintiff must

show “a wrongful taking, an illegal assumption of ownership, an illegal use or misuse of another’s
                                                      9
property, or a wrongful detention or interference with another’s property.” Id., at 554. A plaintiff

“must allege and prove facts showing a right to immediate possession of the property at the time

of conversion,” and the defendant’s actions with respect to the allegedly converted property

“amount to a repudiation of the plaintiff’s title or an exercise of dominion over the property.” Id.

       In ordering preliminary injunctive relief in this case, the Court concluded that Plaintiffs

had shown a likelihood of success on the merits on their conversion claim because Defendants

admitted they had not paid Plaintiffs for their hemp products, and that “Defendants are likely to

dissipate the proceeds from the sale of the product such that funds will no longer exist to

compensate Plaintiffs should Plaintiffs succeed in establishing their claims at trial.” (Doc. No. 65,

at 3-4). In reaching its decision, the Court explained that, even though the ownership of THS was

in dispute, injunctive relief could be awarded without resolving that dispute. (Id.)

       The standard for awarding summary judgment, however, is different than that required for

a preliminary injunction. In order to obtain summary judgment, Plaintiffs must show there is no

genuine material factual dispute regarding the facts surrounding the alleged conversion, including

the true relationship between the parties, and the intended division of proceeds. Plaintiffs have not

conceded the parties had a consignment relationship, but rather continue to insist Defendants were

their employees. Resolution of that and other factual disputes must be made by a jury before

judgment can be entered on the conversion claim. Thus, Plaintiffs have not established they are

entitled to summary judgment on the claim.

D. Breach of Contract

       Under Tennessee law, a party may enforce an oral contract if the party demonstrates: (1)

the parties mutually assented to the terms of the contract, and (2) these terms are sufficiently

definite to be enforceable. Burton v. Warren Farmers Co-op., 129 S.W.3d 513, 521 (Tenn. Ct.
                                                 10
App. 2002). The mutual assent “need not be manifested in writing,” and may be manifested “in

whole or in part, by the parties’ spoken words or by their actions or inactions.” Id. The mutual

assent “should not, however, be inferred from the unilateral acts of one party or by an ambiguous

course of dealing between the parties from which different inferences regarding the terms of the

contract may be drawn.” Id. Additionally, mutual assent “may not rest solely on the

uncommunicated intentions or states of mind of the contracting parties.” Id.

       Plaintiffs argue that “if the Court finds that Defendants, in fact, own Tennessee Hemp

Supply, then the facts of this case establish that a contract was entered into between Defendants

and Plaintiffs Henrick and Chambers.” (Doc. No. 121, at 30). According to Plaintiffs, the terms of

the contract required the parties to split the net profits 80/20, with 80% going to Plaintiffs and 20%

going to Defendants.

       As discussed above, however, there are genuine issues of material fact precluding summary

judgment on this claim, particularly as to the question of whether the parties mutually assented to

definite terms. Indeed, even Plaintiff Henrick testified that the parties never reached an agreement

on how the revenue was to be split. As explained above, Plaintiffs present lengthy arguments

supporting their view of the facts, but those arguments are more appropriately directed to a jury.

Thus, Plaintiffs have not established they are entitled to summary judgment on their breach of

contract claim.




                                                 11
                                      IV. Conclusion

       For the reasons set forth above, Plaintiffs’ Motion for Partial Summary Judgment (Doc.

No. 120) is denied.

       It is so ORDERED.

                                                  ____________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                             12
